Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “using an SOC”. This should be corrected to read “using a state of charge”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “…performing protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential”.
One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claim broadly recites “…performing protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential”. This is an all-encompassing limitation that covers any and all ways of control of an electrode when it falls below a reference amount. Is the electrode disconnected from something? Is a greater potential applied using a current? Is the electrode replaced? Is a lower charge applied to the electrode and how is it applied? Is more salt added to the electrolyte? Is the charge reversed? It is unclear if protection control is another calculation or if a particular treatment is applied. It is not clear what is required/achieved or done for the step of performing protection control. As such, this factor militates against a finding of enablement. 
As to factors B, C and E the field of protection control of electrodes is base, wherein an undue amount of experimentation would be required to practice the full scope of the invention. A controller could be implemented to perform various functions, a part could be manually connected or disconnected, temperature could be adjusted and unlimited other variations that would all be encompassed by this limitation. As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches that “The fifth step is the step of performing protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential” (pg. 5 [7-9]), which does not give any further insight. The disclosure also recites “…charging current suppression control for suppressing a charging current to the battery 10, for the purpose of protecting battery 10” (pg. 8-9 [29-3]). This teaches protecting the battery; however, it does not teach how the negative electrode is protected. The disclosure teaches that S113 of Fig. 7 teaches the charging current suppression control but it is still entirely unclear whether suppression control means suppression charge to the full battery, the electrode, decreasing the charging current, reversing it, or if this is recitation is even with respect to protecting the negative electrode. One of ordinary skill in the art would have to perform experimentation on the thousands of controlling options that achieve the result claimed for which there is no guidance or particular treatment or result. Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the calculations of mathematical relationships between variables, an abstract idea, which is a judicial exception under step 2A of the subject matter eligibility test for products and processes. This judicial exception is not integrated into a practical application because the calculations do not result in a particular treatment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 requires a secondary battery and a generic controller that is programmed to perform calculations. Claim 1 amounts to simply implementing the abstract idea of calculations and performing protection control and there is no nexus between the claimed calculations and actual function of the secondary battery. 
Additionally, by example, claim 1 requires “correcting” the negative electrode potential using an SOC of the secondary battery, an average current in a charging period of the secondary battery, and an integrated current in the charging period, but there are no recitations of what this action would actually entail. No controller, or part is required to be used for such calculation and thus such correction could be simply mathematically implemented.  Therefore, the claims simply amount to implementing the abstract idea of calculations in a high degree of generality since no “particular treatment” is performed. Claim 1 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural components, i.e. the secondary battery are recited with a high degree of generality and thus are not particular machines defined by MPEP 2103.05(b). This component is well understood, routine and conventional in the secondary battery art of using a potential for correction as taught by at least Koga et al. (JP 2016/004725), of record. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, for example wherein claim 1 recites “performing protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential” and a generic component is not recited. In order to overcome the rejection the claim must integrate the judicial exception into a practical application in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e., generic components – MPEP 2106.05(d)) [MPEP 2106.04(d)].  The way in which the additional elements use or interact with the exception may integrate it into a practical application (MPEP 2106.04(d)).  A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application. As an example of how demonstrate such an integration, see MPEP 21604.(d)(2): One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. 
Additionally, Applicant should provide comments for how any newly added features to the claim are supported including any new limitations provided to the instant claim set.  MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (JP 2016/004725) in view of Machida (US 2012/0299552).
Regarding claim 1, Koga teaches a method for controlling a secondary battery, for controlling a negative electrode potential of the secondary battery having a negative electrode including a negative electrode active material into and from which lithium are inserted and desorbed (P18-22.42); the method comprising:
calculating a surface potential of the negative electrode active material relative to a reference potential using an amount of lithium ions inserted into the negative electrode active material (P7-8) and a diffusion coefficient of lithium ions inside the negative electrode active material according to a battery model for calculating lithium concentration distribution inside the negative electrode active material (P116-118)
calculating a voltage drop amount associated with charging the secondary battery, using the charging current to the secondary battery and a reaction resistance of the secondary battery, or using the Butler Volmer equation (P40.56; formula 3 and 12) multiplied by the voltage drop resistance (P42. 56-59; mathematical formula 4 and 9)
calculating the negative electrode potential by subtracting the voltage drop amount from the surface potential (P59; mathematical formula 9); and 
correcting the negative electrode potential, using a SOC of the secondary battery (P90), an average current in a charging period of the secondary battery, or wherein the current is dependent on the time of charging the battery (P89-91; formula 18), and an integrated current in the charging period (P62-66. 88-90; formula 10) (P92). 
Koga teaches that the potential is dependent on the concentration, which is accounted for when calculating the lithium deposition and dissolution amounts (P109-119) and the current, both integrated and averaged accounts for the concentration and diffusion (P45-46). 
Koga is silent in teaching performing protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential; however, Machida, in a similar field of endeavor related to controlling a battery, teaches including a control unit to control the potential of a negative electrode with respect to a reference potential (P28). 
Machida teaches protecting a negative electrode potential after correction from falling, or when it falls below a reference potential by including an input power adjustment unit to prevent a decrease in battery performance (P28-32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a power adjustment unit in the method of controlling a secondary battery of Koga, as taught by Machida, to perform protection control for protecting the negative electrode when the negative electrode potential after correction falls below a reference potential, thus preventing short circuiting or decline in the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuchimoto et al. (JP 2014/032826) teaches that it is well known to modify a parameter, or the potential, based on the deposition amount (P21) and teaches correcting the negative electrode potential based on the potential amount, voltage drop, and overvoltage using SOC and current. 
Takahashi et al. (US 2016/0052419) teaches a controller configured to calculate voltage fluctuations (P79) and overvoltage dependent on the SOC, current, and an integration (P87-88. 110-115)
Machida et al. (US 8,981,729) teaches lithium deposition increasing with charging current (Col. 7 [60-67]), integral current, average current, SOC and deterioration variables used in consideration with potential (Col. 10) in response to charging and discharging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729